Citation Nr: 1232505	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  08-28 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disability.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.  He had service in Vietnam.

This appeal comes before the Department of Veterans Affairs (VA) from rating decisions of the VA Regional Office in St. Petersburg, Florida.  

The Veteran was afforded a Travel Board hearing in May 2010 in St. Petersburg, Florida.  The transcript is of record. 

This case was remanded for further development by Board decision in September 2010.

In November 2011, the Board denied an initial disability rating in excess of 70 percent for PTSD.  The issue of service connection for hypertension, to include as secondary to PTSD, was remanded for further development.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has hypertension that has been caused or aggravated by service-connected PTSD.

The Board determined in a September 2010 remand that a VA examination that was performed in January 2009 was inadequate to resolve the issue on appeal.  Specifically, the Board found that the opinion of the examining physician's assistant did not adequately address the question of aggravation of hypertension by service-connected PTSD.  Although the examiner stated that emotional stress could temporarily increase blood pressure, it was opined that this was not the cause of true clinical hypertension.  Medical literature was referenced in support of this statement but there was no rationale as to whether PTSD could aggravate hypertension.  Secondary causation was the only aspect of the claim addressed by the examiner.  The physician's assistant merely provided a conclusory statement that PTSD did not aggravate hypertension without any supporting rationale.  The Board's September 2010 remand was an attempt to rectify the deficiencies in the January 2009 examination. 

The Board notes, however, that the same physician's assistant examined the Veteran in December 2010 and recited almost the exact language and inadequate rationale following the VA examination in 2009.  The examiner again noted that "emotional stress from various causes can temporarily increase blood pressure."  Although there was some expansion of the previous opinion, the examiner still opined that episodes of stress were not a cause of clinical hypertension.  The examiner went on to say that there is no "research based evidence that supports PTSD as being a cause of primary or secondary hypertension" (emphasis added).  It was concluded that it was less likely than not that the Veteran's hypertension was caused or aggravated by or the result of PTSD.  This statement, however, is the same as that given in the 2009 VA examination report that was determined to be inadequate.  The examiner did not sufficiently respond to the question as to whether PTSD had aggravated hypertension beyond the natural course of the disease process.  As such, the examination did not comply with the Board's instructions, and a remedial VA examination was requested.

The Board observes however, that following the Board's most recent attempt to rectify the prior inadequate responses by remanding the case once again in November 2011, the ensuing VA examination report in December 2011 by another physician's assistant merely copied the final statements and conclusions on the previous VA examination reports.  As such, the question as to whether it is at least as likely as not that hypertension has been aggravated by PTSD remains unanswered. 

In view of the above, the Board does not have the requisite information to grant or deny service connection for hypertension as secondary to PTSD.  The Board is prohibited from making conclusions based on its own medical judgment.  See Colvin v. Derwinski, 1 Vet.App. 171 (1991).  The appellant should therefore be scheduled for a VA examination by a medical doctor for review of the record and a medical opinion that takes into account the records of prior medical treatment so that the evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).

It is unfortunate that this case has to be remanded yet again, but the Board would be remiss in its duty to assist the claimant by not obtaining an adequate examination.  The Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet.App. 268, 271 (1998).  The Court has stated that if the Board proceeds with final disposition of an appeal and the remand orders have not been complied with the Board itself errs in failing to ensure compliance.  Id.  The Board thus finds that another evaluation of the evidence is warranted for a more definitive assessment of any relationship between PTSD and hypertension for a more informed appellate decision.  See Hyder v. Derwinski, 1 Vet.App. 221 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate VA physician to determine whether hypertension is secondary to or has been aggravated by service-connected PTSD.  The claims folder and a copy of this remand must be made available to the examiner.  Clinical findings should be reported in detail.

The examiner should specifically state whether it is at least as likely as not (i.e., 50 percent or higher probability) (a) hypertension was caused by PTSD, or (b) hypertension was made chronically worse (aggravated beyond the natural course of the disease process) by PTSD.  If aggravation is found, the examiner must offer an opinion as to the extent of the aggravation, and provide a baseline prior to the aggravation.  The examination report must include a complete rationale for the opinions and conclusions reached. 

2.  The RO should ensure that the medical report requested above complies with this remand, especially with respect to the instructions to provide a competent medical opinion.  If the report is insufficient, or if an action requested is not taken or is deficient, it must be returned to the examiner for correction.  See Stegall v. West, 11 Vet.App. 268 (1998).

3.  After taking any further development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit is not granted, provide the appellant and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board for disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


